IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,267-01


                    EX PARTE DICHELLE MONIQUE KNOX, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W199-80215-08-HC IN THE 199TH DISTRICT COURT
                            FROM COLLIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to two years’ imprisonment. She did not appeal her conviction.

        Applicant contends that her sentence was illegal because she was sentenced to a prison term

when she pleaded guilty to a state jail felony. The habeas court recommended dismissing the writ

application because Applicant has discharged her sentence. However, she has pleaded sufficient

collateral consequences arising from the conviction to establish habeas corpus jurisdiction. Ex parte

Harrington, 310 S.W.3d 452, 456–58 (Tex. Crim. App. 2010). Applicant has alleged facts that, if
                                                                                                         2

true, might entitle her to relief. In these circumstances, additional facts are needed. As we held in

Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection. Id.

          It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

           The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that her sentence to TDCJ’s Institutional Division was illegal because she pleaded guilty to

a state jail felony. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 24, 2016
Do not publish